Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 16, 2019

                                            No. 04-19-00644-CV

                                         IN RE Vielka ARMAND

                                      Original Mandamus Proceeding 1

                                                    ORDER

       On September 19, 2019, relator filed a petition for writ of mandamus. After considering
the petition and the record, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied.

        It is so ORDERED on October 16, 2019.



                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.

                                                                      _____________________________
                                                                      Luz Estrada, Chief Deputy Clerk




1
  This proceeding arises out of Cause No. 2018CI01895, styled Vielka Armand v. Legal Eats, LLC; et al., pending in
the 407th Judicial District Court, Bexar County, Texas. The Honorable Karen Pozza signed the order at issue in this
proceeding.